BLAIR, J.
The city appeals from an affirmance of an order of the Public Service Commission fixing telephone charges at rates exceeding máximums prescribed in a franchise granted by city ordinance in 1900 to the telephone company. It is stipulated that the only question involved is “the authority of the Public Service Commission of Missouri to order an increase of telephone rates and charges over the rates and charges provided for in Ordinance No. 62 of the City of Pulton.” Relator’s contention is that the order of the Commission impairs the obligation of the contract evidenced by the ordinance mentioned.
The question was decided in State ex rel. Sedalia v. Public Service Commission, 275 Mo. 201, and we adopt the ruling there made. The suggestion that the rights of individual subscribers are involved is answered by the rule that individuals cannot abridge the police power by contracts made under an ordinance subject to revision under that power. [Knoxville Water Co. v. Knoxville, 189 U. S. 434.] All such contracts necessarily are made in contemplation of the State’s power to;fix rates. This disposes of the idea that the revision of rates impairs the obligation of contracts.
In view of what is written in the Sedalia ease it is necessary to overrule State ex rel. St. Louis v. Laclede Gaslight Co., 102 Mo. 472, in so far as it- conflicts with' that decision. The result in that case was right on other grounds, as the record shows. Sloan v. Railroad, 61 Mo. 24, is not necessarily in conflict with the conclusion in the Sedalia case. The Sloan ease was based upon legislation enacted prior to the adoption of the Constitution of 1875.
The judgment is affirmed.
All concur.